DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group I and Species A in the reply filed on 10/20/2021 is acknowledged.  The traversal is on the ground(s) that undue search burden between the two groups and between the two species has not been shown.  This is not found persuasive because, as set forth in the Restriction Requirement, search for both Groups I and II and search for both Species A and B would require employing different search strategies or search queries. For example, a search for Group I would require searching for both an “outer tubular member” and an “inner tubular member” while a search for Group II would require searching for a method outside of the tubular member arts; and a search for Species A would require a search for a mechanism where the flexible member is used to directly restrain the movement of the tubular members while a search for Species B would require a search for a mechanism where the push member is used to directly restrain the movement of the tubular members.   Accordingly, claims 31-40 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawing to a nonelected invention, there being no allowable or generic linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: The first paragraph of the Specification refers to US Patent Application 15/098,101; since this application was issued as US Patent No. 10,478,596 on 11/19/2019, the first paragraph should be updated to indicate this.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 28, 29 and 30 depend from cancelled claim 20. It is unclear if they are intended to also be cancelled or are intended to depend from any of claims 21-27. Additionally, each of claims 28-30 recite the phrases “the bore” and “the flexible member” while claims 29 and 30 also recite the phrases “the first diameter” and “the first portion”, all of which lack proper antecedent basis since they do not depend from a claim that recites these features. For the sake of examination, claim 28 is interpreted as 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28, 29 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of claims 28, 29 and 30 depend from cancelled claim 20 and, therefore, do not contain a reference to a claim previously set forth as required pre-AIA  35 U.S.C. 112, fourth paragraph.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. As set forth in the 112(b) rejection above, claim 28 is interpreted as depending from claim 27 and each of claims 29 and 30 are interpreted as depending from claim 28.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21, 22 and 25-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by a first interpretation of Paul Jr. (US Pat 5,399,165).
Re claim 21, Paul discloses a medical catheter assembly 10 (Fig 1; it is noted that all reference characters refer to Fig 1 unless otherwise cited) comprising: an outer tubular member 60; an inner tubular member 13 (as seen in Fig 1, the inner tubular member 13 is received within the outer tubular member 60 when outer tubular member is attached to connector end 17) slidably disposed in a lumen of the outer tubular member (during assembly, as seen in Fig 1, the inner tubular member 13 must slide distally relative to the outer tubular member 60 in order for the outer tubular member 60 to attach to connector end 17); a handle assembly 15 coupled to a proximal end of the outer tubular member (when the outer tubular member 60 is attached to connector end 17), the handle assembly including: a housing 23 (Fig 2); a flexible member 20 (Fig 2) positioned in the housing; a locking mechanism 22 (Fig 2) including an actuator (the distal portion of the locking mechanism 22, as labeled in annotated Fig A below) actuatable between a first position (not explicitly shown but the “first position” is that which the actuator reaches when moving from Fig 2 and pushes on the flexible member 20 so that it just contacts the elongate member 14 before it is fully depressed to the position shown in Fig 4) and a second position (seen in Fig 4); a push member (the 

    PNG
    media_image1.png
    766
    802
    media_image1.png
    Greyscale

Re claim 22, Paul discloses a first coefficient of friction between a surface of the flexible member and an outer2Appl. No. 16/654,336Docket No.: 8150.0058C2Response Dated October 20, 2021Examiner: BOSWORTH, KAMI AReply to Office Action of August 20, 2021TC/A.U. 3783 surface of the elongate member when the actuator is in the first position (inherent when any two surfaces are in contact; as set forth in the rejection of claim 21, in the first position, the flexible member 20 and the elongate member 14 are just touching with no significant force being applied to the elongate member by the flexible member), and a second coefficient of friction between a surface of the flexible member and the outer surface of the elongate member when the actuator is in the second position (again, inherent when any two surfaces are in contact; as set 
Re claim 25, Paul discloses that the elongate member is restrained from moving within the flexible member when the actuator is in the second position (Col 5, Lines 53-62).
Re claim 26, Paul discloses that the elongate member extends through a lumen 21 (Fig 2) of the flexible member (as seen in Fig 2).
Re claim 27, Paul discloses that the housing includes a bore 24+25 (Fig 2) extending therethrough (as seen in Fig 2; Col 5, Lines 6-9).
Re claim 28, Paul discloses that the bore includes a first portion (labeled in annotated Fig A above) having a first diameter (as seen in Fig 2 and Fig A above, the diameter of the “first portion” is the same as the outer diameter of the flexible member 20) and a second portion (labeled in annotated Fig A above) having a second diameter (as seen in Fig 2 and Fig A above, the diameter of the “second portion” includes the outer diameter of the flexible member 20 plus the height of aperture 25) greater than the first diameter (as seen in Fig 2 and Fig A above), wherein the flexible member is 3Appl. No. 16/654,336Docket No.: 8150.0058C2Response Dated October 20, 2021Examiner: BOSWORTH, KAMI AReply to Office Action of August 20, 2021TC/A.U. 3783positioned in the second portion and extends from a proximal end to a distal end of the second portion (as seen in Fig 2 and Fig A above; it is noted that the claim does not .  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the first interpretation of Paul (US Pat 5,399,165) in view of Chu et al. (US Pat 5,397,310).
Re claim 29, Paul discloses all the claimed features except explicitly disclosing that the flexible member has an outer diameter greater than the first diameter of the first portion of the bore. 
In order to meet this limitation, an alternative rejection of claim 28 must first be applied. In this alternative rejection, Paul discloses that the bore has a portion (the entirety of bore 24) with a diameter (equal to the outer diameter of the flexible member20), wherein the flexible member is positioned in this portion and extends from a proximal end to a distal end of this portion (as seen in Fig 2); therefore, this portion is equivalent to the “second portion” and this diameter is equivalent to the “second diameter” of claim 28. Paul does not disclose that the bore includes a first portion having a first diameter than is smaller than the second diameter. Chu, however, teaches 


    PNG
    media_image2.png
    650
    860
    media_image2.png
    Greyscale

Re claim 30, Paul discloses all the claimed features except explicitly disclosing that the lumen of the flexible member has a diameter substantially equal to the first diameter of the first portion of the bore. 

Chu also teaches that the lumen of the flexible member has a diameter substantially equal to the first diameter of the first portion of the bore (as seen in Fig 2), as required by claim 30.  Chu teaches that providing the first portion and the lumen of the flexible member with such diameters facilitates insertion of the elongate member through the bore (Col 7, Lines 34-38). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Paul to include the lumen of the flexible member with a diameter substantially equal to the first diameter, as taught by Chu, for the purpose of facilitating insertion of the elongate member through the bore (Col 7, Lines 34-38).
Claims 21-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a second interpretation of Paul Jr. (US Pat 5,399,165) in view of Prather et al. (PG PUB 2008/0097294).
Re claim 21, Paul discloses a medical catheter assembly 10 (Fig 1; it is noted that all reference characters refer to Fig 1 unless otherwise cited) comprising: an outer tubular member 60; an inner tubular member 13 (as seen in Fig 1, the inner tubular member 13 is received within the outer tubular member 60 when outer tubular member 

Re claim 22, Paul discloses a first coefficient of friction between a surface of the flexible member and an outer2Appl. No. 16/654,336Docket No.: 8150.0058C2Response Dated October 20, 2021Examiner: BOSWORTH, KAMI AReply to Office Action of August 20, 2021TC/A.U. 3783 surface of the elongate member when the actuator is in the first position (inherent when any two surfaces are in contact; as set forth in the rejection of claim 21, in the first position, the flexible member 20 and the elongate member 14 are just touching with no significant force being applied to the elongate 
Re claim 23, Paul discloses that the elongate member extends along a longitudinal axis (the longitudinal axis being parallel with lumen 21 of the flexible member 20, as seen in Fig 2), the actuator is pivotably attached to the housing about a pivot axis 30 (Fig 2) (as seen in comparison of Fig 2 to Fig 4), the actuator includes an eccentric surface 29 (Fig 2) having a variable distance from the pivot axis (as seen in Fig 2) and wherein the eccentric surface of the actuator is located a first distance from the longitudinal axis when the actuator is in the first position (as seen in Fig 2) and a second distance from the longitudinal axis when the actuator in in the second position (as seen in Fig 4), wherein the second distance is less than the first distance (as seen in comparison of Fig 2 and Fig 4).  
Re claim 24, Paul discloses that the flexible member is forced against the elongate member in response to a force exerted by the eccentric surface of the actuator 
Re claim 25, Paul discloses that the elongate member is restrained from moving within the flexible member when the actuator is in the second position (Col 5, Lines 53-62).
Re claim 26, Paul discloses that the elongate member extends through a lumen 21 (Fig 2) of the flexible member (as seen in Fig 2).
Re claim 27, Paul discloses that the housing includes a bore 24+25 (Fig 2) extending therethrough (as seen in Fig 2; Col 5, Lines 6-9).
Re claim 28, Paul discloses that the bore includes a first portion (labeled in annotated Fig A above; it is noted that the interpretation of the “actuator” and “push member” shown in Fig A is not.  
Claims 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the second interpretation of Paul (US Pat 5,399,165)/Prather et al. (PG PUB 2008/0097294) in view of Chu et al. (US Pat 5,397,310).
Re claim 29, Paul/Prather discloses all the claimed features except explicitly disclosing that the flexible member has an outer diameter greater than the first diameter of the first portion of the bore. 
In order to meet this limitation, an alternative rejection of claim 28 must first be applied. In this alternative rejection, Paul discloses that the bore has a portion (the entirety of bore 24) with a diameter (equal to the outer diameter of the flexible member20), wherein the flexible member is positioned in this portion and extends from a proximal end to a distal end of this portion (as seen in Fig 2); therefore, this portion is equivalent to the “second portion” and this diameter is equivalent to the “second diameter” of claim 28. Paul does not disclose that the bore includes a first portion having a first diameter than is smaller than the second diameter. Chu, however, teaches a substantially similar medical catheter assembly 2 (Fig 2; it is noted that all reference characters refer to Fig 2 unless otherwise noted) comprising a handle assembly (all components shown in Fig 2 except for catheter 8) comprising a housing 4, a flexible member 22, an actuator 12, and a push member 24, wherein the flexible member is compressible when acted upon by the actuator and the push member (Col 5, Lines 39-47), wherein the housing includes a bore 20 comprising a first portion 38 having a first diameter (as seen in Fig 2, the “first diameter” is found at the distal end of the first portion 38, as labeled in annotated Fig B above) and a second portion (the portion of bore 20 proximal to taper 38, as seen in Fig 2; comparable to the “portion” (i.e. the 
Chu also teaches that the flexible member has an outer diameter greater than the first diameter of the first portion of the bore (as seen in Fig 2) as required by claim 29 for the same purpose. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Paul/Prather to include the bore with a tapered portion at its distal end which has a diameter smaller than an outer diameter of the flexible member, as taught by Chu, for the purpose of preventing tube movement within the bore (Col 7, Lines 34-38). One of ordinary skill in the art would recognize that such a modification would result in bore 24 of Paul being the claimed “second portion” and the added tapered bore 38, taught by Chu, being the claimed “first portion”. 
Re claim 30, Paul/Prather discloses all the claimed features except explicitly disclosing that the lumen of the flexible member has a diameter substantially equal to the first diameter of the first portion of the bore. 
In order to meet this limitation, an alternative rejection of claim 28 must first be applied. In this alternative rejection, Paul discloses that the bore has a portion (the entirety of bore 24) with a diameter (equal to the outer diameter of the flexible member20), wherein the flexible member is positioned in this portion and extends from a proximal end to a distal end of this portion (as seen in Fig 2); therefore, this portion is equivalent to the “second portion” and this diameter is equivalent to the “second diameter” of claim 28. Paul does not disclose that the bore includes a first portion having a first diameter than is smaller than the second diameter. Chu, however, teaches a substantially similar medical catheter assembly 2 (Fig 2; it is noted that all reference characters refer to Fig 2 unless otherwise noted) comprising a handle assembly (all components shown in Fig 2 except for catheter 8) comprising a housing 4, a flexible member 22, an actuator 12, and a push member 24, wherein the flexible member is compressible when acted upon by the actuator and the push member (Col 5, Lines 39-47), wherein the housing includes a bore 20 comprising a first portion 38 having a first diameter (as seen in Fig 2, the “first diameter” is found at the distal end of the first portion 38, as labeled in annotated Fig B above) and a second portion (the portion of bore 20 proximal to taper 38, as seen in Fig 2; comparable to the “portion” (i.e. the entirety of bore 24) of Paul; labeled in annotated Fig B above) having a second diameter (as seen in Fig 2 and labeled in annotated Fig B above) that is greater than the first diameter (as seen in Fig 2 and Fig B), wherein the flexible member is positioned 
Chu also teaches that the lumen of the flexible member has a diameter substantially equal to the first diameter of the first portion of the bore (as seen in Fig 2), as required by claim 30.  Chu teaches that providing the first portion and the lumen of the flexible member with such diameters facilitates insertion of the elongate member through the bore (Col 7, Lines 34-38). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Paul/Prather to include the lumen of the flexible member with a diameter substantially equal to the first diameter, as taught by Chu, for the purpose of facilitating insertion of the elongate member through the bore (Col 7, Lines 34-38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 3,500,820 to Almen, US Pat 4,243,034 to Brandt, US Pat .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783